                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CASE NO. 3:16-CV-285


 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,

 v.                                                   ORDER GRANTING MOTION FOR
                                                        AUTHORITY TO SELL REAL
 RICHARD W. DAVIS, JR.,                                PROPERTY - 3122 ELK CREEK
                                                        PARKWAY, INDEPENDENCE,
                        Defendant,                    VIRGINIA - FREE AND CLEAR OF
 and                                                              LIENS

 DCG REAL ASSETS, LLC, et al.,

                        Relief Defendants.


       This matter came before the Court upon the Motion for Authority to Sell Real Property –

3122 Elk Creek Parkway, Independence Virginia - Free and Clear of Liens (Doc. No. 233) (the

“Motion”) filed on December 20, 2018 by A. Cotten Wright, the duly-appointed receiver in the

above-captioned action, through counsel. It appears that notice of the Motion was proper, the

deadline to object to the Motion has expired and that no objections were filed in response to the

Motion.

       The Court, having reviewed the Motion and the record in this case, has determined that it

would be in the best interest of the receivership estate to permit the Receiver to sell certain real

property—described 3122 Elk Creek Parkway, Independence, Grayson County, Virginia, Tax

Parcel Nos. 52-A-43, 52-A-43A and 52-A-43B (the “Real Property”) pursuant to the terms of the

Commercial Purchase Agreement, a copy of which is attached to the Motion as “Exhibit A” (the

“Contract”).

                                                 1
    IT IS, THEREFORE, ORDERED that

    (1)    The Motion is granted;

    (2)    Absent an overbid made on or before January 24, 2019, the Receiver is authorized

    to close on the sale of the Real Property pursuant to the terms of the Contract including

    executing necessary documentation customary in real estate closings such as deeds, lien

    waivers, 1099 forms and other similar documents;

    (3)    The sale shall be free and clear of liens with any lien attaching to proceeds; and

    (4)    The Receiver is authorized to deposit the Sale proceeds, net of the realtor

    commissions, taxes, closing costs, and other expenses typically paid by the sellers in a real

    property transaction, to the Receivership bank account and to thereafter disburse such

    proceeds pursuant to the Order Approving Settlement with Kenneth M. Hageman

    Revocable Trust (Doc. No. 95 and 104).


SO ORDERED.



                                     Signed: January 10, 2019




                                              2
